Citation Nr: 0629305	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-37 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses from treatment initiated on September 22, 
2003, at Cape Coral Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an determinations by the Department of 
Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida.


FINDING OF FACT

VA medical facilities were not feasibly available to provide 
emergency treatment initiated on September 22, 2003, at Cape 
Coral Hospital.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses initiated on September 
22, 2003, at Cape Coral Hospital is granted.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002 & Supp. 2005); 38 C.F.R. §§ 17.120, 
17.1000-8 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment initiated on September 22, 
2003, at Cape Coral Hospital.  Records from Cape Coral 
Hospital indicate that the veteran was admitted to the 
emergency department of this facility with complaints of the 
room spinning and vertigo associated with nausea.  A report 
of computed tomography (CT) scan reflects a diagnosis of 
labyrinthitis, an inflammation of the inner ear canal.  The 
veteran was also afforded an echocardiogram (ECG), the 
results of which was noted to be normal.  

It is not contended or shown that the veteran has established 
service connection for any ear disability for which he 
received medical care on September 22, 2003.  Additionally, 
inasmuch as service connection is not in effect for any 
disability, the veteran's labyrinthitis, for which he 
received care on September 22, 2003, was not aggravating any 
service-connected disability and the veteran has not 
established a total disability permanent in nature, resulting 
from service-connected disability.  Therefore, payment or 
reimbursement for private medical care provided on September 
22, 2003, is not permitted under the provisions of 
38 U.S.C.A. § 1728.  However, payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.

The criteria set forth in 38 U.S.C.A. § 1725 provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
for those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).

The central issue in this case is whether a VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not have been 
considered reasonable by a prudent layperson.

The veteran's claim was denied by VAMC on the basis that VA 
facilities were feasibly available and a prudent layperson 
would not have reasonably viewed the visit as an emergency or 
thought that a delay in seeking immediate attention would 
have been hazardous to life or health.  

In support of the VAMC position is a medical statement from a 
VA physician dated in December 2003, indicating that a VA 
facility was available.

The evidence of record includes an appointment profile which 
confirms that the veteran was the recipient of VA treatment 
within the 24-month period preceding the treatment rendered 
on September 22, 2003.

The veteran contends that no VA facility was feasibly 
available.  Specifically, during his September 2005 Travel 
Board hearing, he testified that, on the morning of September 
22, 2003, he woke up at 6:00 a.m. with a spinning sensation.  
He recalled that he was unable to move his head and thought 
he was going to black out.  He further recalled that he had 
thought of going to the bathroom to relieve his feeling of 
nausea, but was unsure that he would be able to make it 
there.  Thereafter, the veteran stated that he called the 
telephone number of the VA clinic and connected with a 
recording which notified him that the clinic was closed and 
that 911 should be called in the event of an emergency.  He 
testified that he took the advice provided on the recorded 
message and called 911.  

A September 22, 2003, Report of Contact from the Fee Basis 
section notes that the veteran had arrived at the Cape Coral 
Hospital emergency services, his diagnosis was dizziness and 
vomiting, and he had no insurance.  

Under 38 C.F.R. § 17.1002, one of the regulations 
implementing 38 U.S.C.A. § 1725, emergency services exist 
where treatment is for a condition of such a nature that a 
prudent lay person would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health, and indicates that this standard 
is met if there is an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity (including 
severe pain) that a prudent lay person who possesses an 
average knowledge of health and medicine would reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part. 38 C.F.R.  
§ 17.1002(b).  See also Hennessey v. Brown, 7 Vet. App. 143, 
147 (1994) (defining a medical emergency as a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action).

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.

While the veteran should attempt at all times to use a VA 
hospital whenever possible in light of the very high costs 
involved in private care, clearly impacting VA's ability to 
help veterans overall, here, inasmuch as the veteran was 
experiencing symptoms of severe dizziness and nausea such 
that he felt that he was going to black out, the Board finds 
that this standard has been met.  Further, given the apparent 
emergent nature of the veteran's condition and the fact that 
the veteran telephoned the VA facility and was advised that 
the facility was closed and that 911 be called in the event 
of an emergency, the Board is satisfied that a VA medical 
facility was not feasibly available.  The veteran's testimony 
is found credible.  

In sum, the veteran meets all the requirements for payment or 
reimbursement for the cost of unauthorized private medical 
expenses under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  VAMC 
has failed to show that a VA facility was feasibly available 
to receive the veteran in his emergent condition.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  VCAA does not apply 
in this case.  The Secretary-enacted implementing regulations 
do not apply to this case, in which the governing regulations 
reside in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).  Moreover, in light of the full grant 
of benefits sought on appeal in this decision, it is clear 
that no further notification or assistance under the VCAA is 
necessary to develop facts pertinent to the veteran's claim.

ORDER

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the veteran by Cape 
Coral Hospital on September 22, 2003, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


